DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application CN 201910779410.3 filed in State Intellectual Property Office of the P.R.C. (SIPO) on August 22, 2019 and receipt of a certified copy thereof.
Information Disclosure Statement
The information disclosure statement (IDS) filed on November 16, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Zhang CN 107785399 (the original document and a machine-generated English translation thereof are used in rejection).
Regarding claim 1, Zhang teaches a capacitor (e.g., Fig. 6, translation [99]), comprising a main body that comprises a first pole plate (e.g., 014, Fig. 6, translation [99]) and a second pole 
any one of the at least one auxiliary body comprises a third pole plate (e.g., 012, Fig. 6, translation [99]) and a fourth pole plate (e.g., 013, Fig. 6, translation [99]) disposed opposite to each other, and neither the third pole plate nor the fourth pole plate extends in a plane where the first pole plate is located or a plane where the second pole plate is located (e.g., Fig. 6); and 10the main body is connected in parallel with the at least one auxiliary body (e.g., Fig. 6).  
Regarding claim 2, Zhang teaches the capacitor according to claim 1, wherein: both the third pole plate (e.g., 012, Fig. 6) and the fourth pole plate (e.g., 013, Fig. 6) are located in a region between the first pole plate and the second pole plate; or 15at least one of the third pole plate and the fourth pole plate is located outside a region between the first pole plate and the second pole plate (e.g., Fig. 6).  
Regarding claim 3, Zhang teaches an array substrate, comprising a transistor (e.g., TFT including 001, 004 and 003 in a pixel 303, Fig. 6, translation [87], [86], [85]) and the capacitor according to claim 1 (e.g., Fig. 6, translation [99]; 304, Fig. 3, translation [81]), wherein the transistor is electrically connected to the capacitor (e.g., Fig. 3).  
Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Zhang CN 107785399 (the original document and a machine-generated English translation thereof are used in rejection; an alternative interpretation is used in rejection).
Regarding claim 1, Zhang teaches a capacitor (e.g., Fig. 6, translation [99]), comprising a main body that comprises a first pole plate (e.g., 014, annotated Fig. 6 below, translation [99]) and a second pole plate (e.g., a portion of 013, annotated Fig. 6 below, translation [99]) disposed 
any one of the at least one auxiliary body comprises a third pole plate (e.g., 012, annotated Fig. 6 below, translation [99]) and a fourth pole plate (e.g., 011 and another portion of 013, annotated Fig. 6 below, translation [99]) disposed opposite to each other, and neither the third pole plate nor the fourth pole plate extends in a plane where the first pole plate is located or a plane where the second pole plate is located (e.g., Fig. 6); and 10the main body is connected in parallel with the at least one auxiliary body (e.g., Fig. 6).  

    PNG
    media_image1.png
    421
    922
    media_image1.png
    Greyscale

Annotated Fig. 6 of Zhang
Regarding claim 2, Zhang teaches the capacitor according to claim 1, wherein: both the third pole plate (e.g., 012, annotated Fig. 6 above) and the fourth pole plate (e.g., 011 and another portion of 013, annotated Fig. 6 above) are located in a region between the first pole plate and the second pole plate; or 15at least one of the third pole plate and the fourth pole plate is located outside a region between the first pole plate and the second pole plate (e.g., annotated Fig. 6 above).  

Regarding claim 4, Zhang teaches the array substrate according to claim 3, further comprising a first insulation layer (e.g., 503 and 504, Fig. 6, translation [87]) and a second insulation layer (e.g., 506, Fig. 6, translation [87]) stacked on the first insulation layer, wherein: an arrangement direction of the first pole plate (e.g., 014, annotated Fig. 6 above) and the second pole plate (e.g., a portion of 013, annotated Fig. 6 above) is parallel to an arrangement direction of the first insulation layer and the second insulation layer, and an 25arrangement direction of the third pole plate (e.g., 012, annotated Fig. 6 above) and the fourth pole plate (e.g., 011 and another portion of 013, annotated Fig. 6 above) is perpendicular to the arrangement direction of the first pole plate and the second pole plate (e.g., Fig. 6); and the transistor comprises a source (e.g., 003, Fig. 6, translation [87]), a drain (e.g., 003, Fig. 6, translation [87]) and an active layer (e.g., 004, Fig. 6, translation [87]); wherein the active layer (e.g., 004, Fig. 6) and at least one part of each of the at least one auxiliary body are located in the first insulation layer (e.g., 503 and 504, annotated Fig. 6 above), the source (e.g., 003, Fig. 6), the drain (e.g., 003, Fig. 6) and the second pole plate (e.g., a portion of 013, annotated Fig. 6 above) are located in 30the second insulation layer (e.g., 506, Fig. 6), and the first pole plate is located on the second insulation layer (e.g., Fig. 6).
Regarding claim 6, Zhang teaches5 the array substrate according to claim 4, wherein: the first pole plate (e.g., 014, annotated Fig. 6 above) and the third pole plate (e.g., 012, annotated Fig. 6 above) extend respectively to be connected with each other, or the first pole plate and the 
Regarding claim 7, Zhang teaches the array substrate according to claim 6, wherein: materials of the first pole plate and the third pole plate are same; and/or materials of the second pole plate, the fourth pole plate, the source and the drain are same (e.g., translation [96]).  
Regarding claim 8, Zhang teaches 5aa display panel, comprising the array substrate according to claim 3 (e.g., translation [2]).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The art made of record and not applied to the rejection is considered pertinent to applicant's disclosure. It is cited primarily to show inventions relevant to the examination of the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number i.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        March 4, 2022